Citation Nr: 0411392	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-18 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to June 6, 2001 for a total 
rating for compensation based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating determination of the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office (RO) 
which granted a total rating for compensation based upon 
individual unemployability effective from June 6, 2001.

In March 2003, the veteran withdrew appeals which had been pending 
concerning other claims.

The issue of a total rating for compensation based upon individual 
unemployability prior to June 6, 2001 is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on the veteran's 
part.


REMAND

As of a December 2002 rating decision, which granted the veteran a 
total rating for compensation based upon individual 
unemployability effective from June 6, 2001, the veteran's 
service-connected disabilities were rated as follows:  right leg 
shortening, 20 percent; residuals of fracture of the right femur 
with malunion, 20 percent; residuals of a fracture of the 4th and 
5th right metatarsal heads with malunion, 20 percent; scars on the 
right thigh, 10 percent; right knee condition, 10 percent; 
scoliosis and degenerative joint disease of the lumbar spine, 
noncompensable; residuals of fracture of the 3rd, 4th, and 5th 
metatarsals of the left foot, noncompensable; right elbow scar, 
noncompensable; right and left scalp scar, noncompensable; and 
residuals of an occipital skull fracture, noncompensable.  The 
rating decision found the combined rating to be 60 percent from 
June 6, 2001.

The effective date chosen by the RO for the total rating for 
compensation based upon individual unemployability is the same 
effective date as the 60 percent combined rating, which is the 
jurisdictional threshold for a total rating for compensation based 
upon individual unemployability under 38 C.F.R. § 4.16(a).  

After reviewing the evidence, the Board believes that additional 
development is required.  Namely, a VA examination should be 
conducted.  The examiner should review the claims folder, examine 
the veteran, and render an opinion with reasons as to whether the 
veteran is unemployable due to service-connected disabilities.  If 
he concludes that the veteran is unemployable due to service-
connected disabilities, he should render an opinion with reasons 
as to when he became unemployable due to service-connected 
disabilities.  If the date he indicates is prior to June 6, 2001, 
the RO should refer the case to the Director, Compensation and 
Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  A VA examination should be conducted.  The examiner should 
review the veteran's claims folder, examine the veteran, and 
render an opinion with reasons as to whether the veteran is 
unemployable due to his service-connected disabilities.  If the 
examiner concludes that the veteran is unemployable due to his 
service-connected disabilities, the examiner should render an 
opinion with reasons as to the date such unemployability began.  
The claims folder should be made available to the examiner.  

2.  The AOJ should conduct appropriate development to determine, 
the date the veteran actually stopped working, his income prior to 
the date of termination of work, lost time from work and whether 
the veteran's employment was marginal or protected.

3.  The AOJ should should refer the case to the Director, 
Compensation and Pension Service for extraschedular consideration.  
(Appropriate documentation should accompany the file.)

4.  If the veteran has or can obtain relevant evidence, that 
evidence must be submitted by him.

If upon completion of the above action the claim remains denied, 
the case should be returned after compliance with requisite 
appellate procedures.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



